DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 24, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the wherein the first semiconductor module and the second semiconductor module are arranged such that the upper electrode of each of the at least one first semiconductor element is opposed to the upper electrode of each of the at least one second semiconductor element in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the such that the lower electrode of each of the at least one first semiconductor element is opposed to the lower electrode of each of the at least one second semiconductor element in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oohama (U.S. 2007/0076355).
Regarding claim 1. Oohama disclose a semiconductor device (FIG. 2) comprising:
a first semiconductor module (FIG. 2 and 6, item 1); and
a second semiconductor module (FIG. 2 and 7, item 2) stacked with the first semiconductor module (FIG. 2 and 6, item 1), wherein
the first semiconductor module (FIG. 2 and 6, item 1) comprises:
at least one first semiconductor element (FIG. 6, item 4);
a first encapsulant (FIG. 2 and 6, item 1a) encapsulating the at least one first semiconductor element (FIG. 2 and 6, item 4);
a first power terminal (FIG. 2 and 6, item 21) electrically connected (FIG. 6, item 38) with an upper electrode (FIG. 6, item 4b) of each of the at least one first semiconductor element (FIG. 6, item 4) within the first encapsulant (FIG. 6, item 1a) and extending to outside (FIG. 6, item 21) of the first encapsulant (FIG. 6, item 1a); and
a second power terminal (FIG. 2, 4 and 6, item P) electrically connected (FIG. 6, item 6) with a lower electrode (FIG. 6, item 4a) of each of die at least one first semiconductor element (FIG. 6, item 4) within the first encapsulant (FIG. 6, item 1a) and extending to the outside (FIG. 2, 4 and 6, item P) of the first encapsulant (FIG. 6, item 1a),

at least one second semiconductor element (FIG. 7, item 4);
a second encapsulant encapsulating (FIG. 7, item 1a) the at least one second semiconductor element (FIG. 7, item 4);
a third power terminal (FIG. 2, 4 and 7, item N) electrically connected with an upper electrode (FIG. 7, item 4b) of each of the at least one second semiconductor element (FIG. 7, item 4) within the second encapsulant (FIG. 7, item 1a) and extending to outside (FIG. 2, 4 and 7, item N) of the second encapsulant (FIG. 7, item 1a); and
a fourth power terminal (FIG. 2, 4 and 7, item 24) electrically connected with a lower electrode (FIG. 7, item 4a) of each of the at least one second semiconductor element (FIG. 7, item 4) within the second encapsulant (FIG. 7, item 1a) and extending to the outside (FIG. 7, item 24) of the second encapsulant (FIG. 7, item 1a), and
outside the first encapsulant (FIG. 6, item 1a) and the second encapsulant (FIG. 7, item 1a), the first power terminal (FIG. 2, item 21) and the fourth power terminal (FIG. 2, item 24) extend to be opposed to each other (FIG. 2, shows items 21 and 24 are opposed to each other), and the second power terminal (FIG. 2, item P) and the third power terminal (FIG. 2, 4 and 7, item N) extend to be opposed to each other (FIG. 2, shows items N and P are opposed to each other), and
the first semiconductor module (FIG. 1, 2, 21, item 1) and the second semiconductor module (FIG. 1, 2, 21, item 2) have a same structure (FIG. 1, 2, and 21) 

Regarding claim 2. Oohama discloses all the limitations of the semiconductor device according to claim 1 above.
Oohama further discloses wherein the first semiconductor module (FIG. 21, item 1) and the second semiconductor module (FIG. 21, item 2) are arranged such that the upper electrode of each of the at least one first semiconductor element is opposed to the upper electrode of each of the at least one second semiconductor element (FIG. 21, upper electrode of first semiconductor module opposes upper electrode of second semiconductor module) or such that the lower electrode of each of the at least one first semiconductor element is opposed to the lower electrode of each of the at least one second semiconductor element.

Regarding claim 3. Oohama discloses all the limitations of the semiconductor device according to claim 1 above.
Oohama further discloses wherein the at least one first semiconductor element (FIG. 6, item 4) of the first semiconductor module (FIG. 1, 2 and 6, item 1) includes a plurality of first semiconductor elements (FIG. 1, items 4 of item 1), and
the at least one second semiconductor element (FIG. 7, item 4) of the second semiconductor module (FIG. 1, 2 and 7, item 2) includes a plurality of second semiconductor elements (FIG. 1, items 4 of item 2).

Regarding claim 4. Oohama discloses all the limitations of the semiconductor device according to claim 1 above.
Oohama further discloses wherein the first power terminal (FIG. 2 and 6, item 21) and the second power terminal (FIG. 2, 4 and 6, item P) are symmetrically arranged in the first semiconductor module (FIG. 2 and 6, item 1), and
the third power terminal (FIG. 2, 4 and 7, item N) and the fourth power terminal (FIG. 2, 4 and 7, item 24) are symmetrically arranged in the second semiconductor module (FIG. 2 and 7, item 2).

Regarding claim 6. Oohama discloses all the limitations of the semiconductor device according to claim 1 above.
Oohama further discloses wherein the first power terminal (FIG. 2 and 6, item 21) and the fourth power terminal (FIG. 2, 4 and 7, item 24) are electrically connected with each other, and
the at least one first semiconductor element (FIG. 1 and 6, item 4) and the least one second semiconductor element (FIG. 1 and 7, item 4) are electrically connected in series (FIG. 1 shows items P, 1, 2, and N are electrically connected in series) between the second power terminal (FIG. 1, 2, 4 and 6, item P) and the third power terminal (FIG. 2, 4 and 7, item N).

Regarding claim 7. Oohama discloses all the limitations of the semiconductor device according to claim 6 above.


Regarding claim 8. Oohama discloses all the limitations of the semiconductor device according to claim 1 above.
Oohama further discloses wherein the first semiconductor module (FIG. 2 and 6, item 1) further comprises a first conductor plate (FIG. 6, item 8), and a second conductor plate (FIG. 6, item 6) opposed to the first conductor plate (FIG. 6, item 8) with, the at least one first semiconductor element (FIG. 6, item 4) interposed there between (FIG. 6, item 4 is between items 6 and 8),
the first conductor plate (FIG. 6, item 8) is electrically connected with the upper electrode (FIG. 6, item 4b) of each of the at least one first semiconductor element (FIG. 6, item 4) and is electrically connected with the first power terminal (FIG. 2 and 6, item 21),
the second conductor plate (FIG. 6, item 6) is electrically connected with the lower electrode (FIG. 6, item 4a) of each of the at least one first semiconductor element (FIG. 6, item 4) and is electrically connected with the second power terminal (FIG. 2, 4 and 6, item P),
the second semiconductor module (FIG. 2 and 7, item 2) further comprises a third conductor plate (FIG. 7, item 10), and a fourth conductor plate (FIG. 7, item 11) opposed to the third conductor plate (FIG. 7, item 10) with the at least one second 
the third conductor plate (FIG. 7, item 10) is electrically connected with the upper electrode (FIG. 7, item 4b) of each of the at least one second semiconductor element (FIG. 7, item 4) and is electrically connected with the third power terminal (FIG. 2, 4 and 7, item N), and
the fourth conductor plate (FIG. 7, item 11) is electrically connected with the lower electrode (FIG. 7, item 4a) of each of the at least one second semiconductor element (FIG. 7, item 4) and is electrically connected with the fourth power terminal (FIG. 2, 4 and 7, item 24).

Regarding claim 9. Oohama discloses all the limitations of the semiconductor device according to claim 8 above.
Oohama further discloses wherein in the first semiconductor module (FIG. 2 and 6, item 1),
the first power terminal (FIG. 2, 5 and 6, item 21) is joined on a lower surface of the first conductor plate (FIG. 5, 6, item 8), the lower surface of the first conductor plate (FIG. 5, 6, item 8) being opposed to the second conductor plate (FIG. 5, 6, item 6), and 
the second conductor plate (FIG. 5, 6, item 6) comprises a notch (See annotated FIG. 5; [0065], i.e. FIG. 5 is an exploded view of the module 1, FIG. 6 is a longitudinal sectional view taken substantially along line VI-VI of FIG. 5, and FIG. 7 is a longitudinal sectional view of the module 2 and shows a V-phase region in the same manner as that shown in FIG. 6) at a region opposed to the first power terminal (FIG. 2 and 6, item 21).

    PNG
    media_image1.png
    446
    602
    media_image1.png
    Greyscale

Regarding claim 10. Oohama discloses all the limitations of the semiconductor device according to claim 8 above.
Oohama further discloses wherein in the second semiconductor module (FIG. 2 and 7, item 2),
the third power terminal (FIG. 2, 4 and 7, item N) is joined on a lower surface of the third conductor plate (FIG. 7, item 10), the lower surface of the third conductor plate (FIG. 7, item 10)  being opposed to the fourth conductor plate (FIG. 7, item 11), and
the fourth conductor plate (FIG. 7, item 11) comprises a notch (See annotated FIG. 5; [0065], i.e. FIG. 5 is an exploded view of the module 1, FIG. 6 is a longitudinal sectional view taken substantially along line VI-VI of FIG. 5, and FIG. 7 is a longitudinal sectional view of the module 2 and shows a V-phase region in the same manner as that shown in FIG. 6) at a region opposed to the third power terminal (FIG. 2, 4 and 7, item N).

    PNG
    media_image2.png
    432
    641
    media_image2.png
    Greyscale


Regarding claim 13.  Oohama discloses all the limitations of the semiconductor device according to claim 1 above.
Oohama further discloses wherein each of the at least one first semiconductor element (FIG. 6, item 4) and the at least one second semiconductor element (FIG. 7, item 4) is a switching element ([0045], i.e. As shown in FIGS. 1 and 2, a three-phase inverter has a card shaped upper arm module 1 and a card shaped lower arm module 2. Each of the modules 1 and 2 has an arm element (or current converting element) 3 such as a semiconductor switching element for each of all phases U, V and W).

Regarding claim 14. Oohama discloses all the limitations of the semiconductor device according to claim 1 above.
Oohama further discloses wherein each of the at least one first semiconductor element (FIG. 6, item 4) and the at least one second semiconductor element (FIG. 7, item 4) is an insulated gate bipolar transistor (IGBT) ([0051], i.e. Each element 3 may be composed of both an insulated-gate bipolar transistor (IGBT) chip 4) or metal-oxide-semiconductor field-effect transistor (MOSFET), and

each of the lower electrodes (FIG. 6 and 7, item 4a) of the at least one first semiconductor element (FIG. 6, item 4) and the at least one second semiconductor element (FIG. 7, item 4) is a collector electrode ([0066], i.e. a collector region 4a of each chip 4)of the IGBT ([0051], i.e. Each element 3 may be composed of both an insulated-gate bipolar transistor (IGBT) chip 4) or a drain electrode of the MOSFET.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oohama (U.S. 2007/0076355) as applied to claim 8 above, and further in view of Hayashi et al (U.S. 2017/0278774).

Regarding claim 11. Oohama discloses all the limitations of the semiconductor device according to claim 8 above.
Oohama further discloses wherein at least one of the first conductor plate (FIG. 6, item 8) and the second conductor plate (FIG. 6, item 6) of the first semiconductor module (FIG. 2 and 6, item 1), the first power terminal (FIG. 2 and 6, item 21) or the second power terminal (FIG. 2, 4 and 6, item P) and the at least one first semiconductor element (FIG. 6, item 4).
Oohama fails to explicitly disclose the first or second conductor plate comprising an opening located between either the first power terminal or the second power terminal and the at least one first semiconductor element.
However, Hayashi et al teaches the first or second conductor plate (FIG. 24, item 27H or 27L) comprises an opening (FIG. 24, item 37; [0183], i.e. Numeral 37 denotes 
Since Both Oohama and Ha teach semiconductor power devices using inverters, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor device as disclosed in Oohama with the first or second conductor plate comprising an opening located between either the first power terminal or the second power terminal and the at least one first semiconductor element as disclosed by Hayashi et al.  The use of through-holes provided to a periphery of a coupling portion of the second heat sink and the main terminal in Hayashi et al provides for restriction of the separation of the sealing resin body (Hayashi et al, [0183]).

Regarding claim 12. Oohama discloses all the limitations of the semiconductor device according to claim 8 above.
Oohama further discloses wherein at least one of the third conductor plate (FIG. 7, item 10) and the fourth conductor plate (FIG. 7, item 11) of the second semiconductor module (FIG. 2 and 7, item 2), and the third power terminal (FIG. 2, 4 and 7, item N) or the fourth power terminal (FIG. 2, 4 and 7, item 24) and the at least one second semiconductor element (FIG. 7, item 4).

However, Hayashi et al teaches the third (FIG. 24, item 27H or 27L) or fourth conductor plate (FIG. 24, item 27H or 27L) comprising an opening (FIG. 24, item 37; [0183], i.e. Numeral 37 denotes through-holes provided to a periphery of a coupling portion of the second heat sink 27 and the main terminal 28) located between, either the third power terminal (FIG. 24, items 28H or 28L) or the fourth power terminal (FIG. 24, items 28H or 28L) and the at least one second semiconductor element (FIG. 24, item 11).
Since Both Oohama and Ha teach semiconductor power devices using inverters, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the semiconductor device as disclosed in Oohama with the third or fourth conductor plate comprising an opening located between, either the third power terminal or the fourth power terminal and the at least one second semiconductor element as disclosed by Hayashi et al.  The use of through-holes provided to a periphery of a coupling portion of the second heat sink and the main terminal in Hayashi et al provides for restriction of the separation of the sealing resin body (Hayashi et al, [0183]).

Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1.  Applicant argues:
In the Office Action, regarding claim 5, the Examiner has alleged that Oohama discloses the first semiconductor module (1) and the second semiconductor module (2) have the same structure. However, according to FIGs. 1-7 in Oohama, it can be clearly understood that the first semiconductor module (1) and the second semiconductor module (2) have different structures as explained below. 
As shown in FIGs. 5-6, the first semiconductor device (1) has a structure in which the upper electrodes of the semiconductor elements (4) are joined to the respective heat sink plates (7, 8, 9) via the conductor spacers (38, 39). On the other hand, it is shown in FIG. 7 that the second semiconductor device (2) has a structure in which the upper electrodes of the semiconductor elements (4) are joined to the common heat sink plate (10) via the conductor spacers (38, 39). 
Applicant notes that the semiconductor elements (4) in Oohama are IGBTs. The upper electrodes of the semiconductor elements (4) are emitter electrodes of the IGBTs and the lower electrodes of the semiconductor elements (4) are collector electrodes of the IGBTs. It is well known that IGBTs are configured to allow current to flow through the IGBTs only in a direction from its collector electrodes to emitter electrodes. Therefore, the upper electrodes and the lower electrodes of the semiconductor elements (4) cannot be equated with each other, and one of ordinary skill in the art would not interpret semiconductor devices (1) and (2) as having the same structure as each other. In fact, the device of Oohama would become inoperable if the second semiconductor module (2) is replaced with a semiconductor module having the same structure as the first semiconductor module (1) in the device of the Oohama. 

Applicant is arguing that Oohama et al does not disclose applicant’s claim 1, because Oohama semiconductor module is a different structure than applicant’s semiconductor module because Oohama et al semiconductor module is an IGBT.
However, applicant’s own disclosure in their originally filed specification in paragraph [0029] state’s that applicant’s semiconductor device can be either an IGBT or a MOSFET.
Furthermore, Applicant’s FIG 10 circuitry of connecting P and N terminals to IGBT uses the same connections as Oohama circuitry of connecting P and N terminals 
Furthermore, applicant has not claimed any electrical connections of any of the structures, only orientation. 
Furthermore, Oohama FIG. 21 discloses applicant’s claimed structure.
Therefore, Oohama FIG. 21, and FIG. 10 discloses the same structure that applicant’s has claimed and discloses the same circuit as applicant’s disclosure.
Applicant’s has only claimed a semiconductor device and has not claimed any specific structure of that device that doesn’t read upon Oohama semiconductor device.
Applicant is arguing narrowly while claiming broadly.

Furthermore, applicant is arguing intended use of the device, rather than the device claimed.
Applicant is reminded that the elected invention is towards the device and not the intended use.	Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hino et al (U.S. 2011/0180809) discloses a device with first and second semiconductor modules.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822